Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Salvaggio, Applicant’s attorney, on 02/03/2021.

The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A fill-finish cartridge, the cartridge comprising: 
a drug container defining a longitudinal axis, 
a needle insertion mechanism including a needle, the needle insertion mechanism being operative to move the needle to an insertion position, 
a fluid pathway connector coupled to the drug container, 
a flexible fluid conduit fluidly coupling the needle insertion mechanism and the fluid pathway connector, and 

the fluid pathway connector and the needle insertion mechanism being disposed along the longitudinal axis of the drug container when the carrier is engaged with the fluid pathway connector and the needle insertion mechanism,
the carrier configured to maintain the relative physical positions of the fluid pathway connector, the needle insertion mechanism, and the drug container, when engaged with the fluid pathway connector and the needle insertion mechanism, and 
the fluid pathway connector being selectively actuable to fluidly connect the drug container to the needle insertion mechanism via the flexible fluid conduit whereby the drug container, the fluid pathway connector, the flexible fluid conduit, and the needle insertion mechanism define a sterile fluid flow path,
wherein the drug container includes an open proximal end and the cartridge is fillable in a fill finish process.

2. (Currently Amended) The cartridge of claim 1 wherein the needle of the needle insertion mechanism is in axial alignment with the longitudinal axis of the drug container when the carrier is engaged with the fluid pathway connector and the needle insertion mechanism.

3. (Currently Amended) The cartridge of claim 1 wherein the needle of the needle insertion mechanism is in non-axial alignment with the longitudinal axis of the drug container when the carrier is engaged with the fluid pathway connector and the needle insertion mechanism.

8. (Currently Amended) The cartridge of claim 1 wherein the fluid pathway connector and the needle insertion mechanism are adapted to remain fluidly coupled by the flexible fluid conduit when the carrier is disengaged from the fluid pathway connector and the needle insertion mechanism.

23. (Currently Amended) The cartridge of claim 1 wherein the needle insertion mechanism includes an axis extending along the needle, and the drug container and the needle are not in axial alignment when the carrier is disengaged from the fluid pathway connector and the needle insertion mechanism, and the drug container and the needle insertion mechanism are disposed in a drug delivery device.

50. (Currently Amended) A method of filling [[the]] --a-- drug container of a cartridge for use in a drug delivery device, the method comprising: 
providing a cartridge according to claim 1, wherein the carrier is engaged with the fluid pathway connector and the needle insertion mechanism; and
subsequently[[,]] filling the drug container of the cartridge with a pharmaceutical treatment in a sterile environment.

52. (Currently Amended) The method of claim 50 wherein providing includes fluidly coupling the fluid pathway connector and the needle insertion mechanism via the flexible fluid conduit, sterilizing the fluid pathway connector and the needle insertion mechanism, sterilizing the drug container, and engaging the carrier with the fluid pathway connector and the needle insertion mechanism, thereby removably coupling the fluid pathway connector and the needle insertion mechanism together.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed fill-finish cartridge and associated method of filling a drug container of a cartridge for use in a drug delivery device by providing the fill-finish cartridge and filling the drug container of the cartridge with a pharmaceutical treatment in a sterile environment.
The closest prior art of record is Gross et al (U.S. Pub. 2009/0093792) and Radmer (U.S. Pub. 2006/0200073).
However, neither of these references disclose the invention as claimed, specifically the drug container including an open proximal end and the cartridge being fillable in a fill-finish process.   	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/04/2021